FILED
                             NOT FOR PUBLICATION                            MAR 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES BRYANT PHIFER,                             No. 09-17222

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00747-LKK-
                                                 DAD
  v.

SACRAMENTO CITY AND COUNTY                       MEMORANDUM *
HOUSING AND REDEVELOPMENT
AGENCY and ANNE MOORE, Executive
Director,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       James Bryant Phifer appeals pro se from the district court’s summary

judgment in his action alleging that defendants discriminated against him on the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
basis of his race and disability by denying his reasonable accommodation request

to transfer to another housing unit, and changing his enrollment date on the waiting

list for a Housing Choice Voucher program. We have jurisdiction under 28 U.S.C.

§ 1291. We review novo the district court’s grant of summary judgment, Gamble

v. City of Escondido, 104 F.3d 300, 304 (9th Cir. 1997), and for an abuse of

discretion the denial of leave to amend, Chodos v. West Publishing Co., 292 F.3d

992, 1003 (9th Cir. 2002). We affirm.

         The district court properly granted summary judgment on Phifer’s

discrimination claims because he failed to raise a genuine issue of material fact as

to whether defendants denied his transfer request because of his race or disability,

failed to accommodate his disability, or changed his Housing Choice Voucher

program enrollment date. See Zukle v. Regents of Univ. of Cal., 166 F.3d 1041,

1045 (9th Cir. 1999) (Americans with Disabilities Act and Rehabilitation Act);

Gamble, 104 F.3d at 306-07 (Fair Housing Act); Fobbs v. Holy Cross Health Sys.

Corp., 29 F.3d 1439, 1447 (9th Cir. 1994) (Title VI), overruled on other grounds

by Daviton v. Columbia/HCA Healthcare Corp., 241 F.3d 1131 (9th Cir. 2001) (en

banc).

         The district court did not abuse its discretion in denying Phifer’s motion to

amend his complaint after the scheduling order deadline because Phifer failed to


                                             2                                    09-17222
show “good cause.” Johnson v. Mammoth Recreations Inc., 975 F.2d 604, 607-09

(9th Cir. 1992) (Rule 16(b)’s “good cause” standard applies when a plaintiff seeks

to amend a complaint after the scheduling order deadline, and the primary

consideration in the good cause determination is the “diligence of the party seeking

the amendment”).

      Phifer’s remaining contentions are unpersuasive.

      We do not consider Phifer’s contentions raised for the first time on appeal.

See Travelers Prop. Cas. Co. of Am. v. ConocoPhillips Co., 546 F.3d 1142, 1146

(9th Cir. 2008).

      We deny Phifer’s motion to strike and request for judicial notice. We grant

defendants’ request for judicial notice.

      AFFIRMED.




                                           3                                  09-17222